Citation Nr: 1605165	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1960 to February 1963, and May 1963 to February 1964.  He also served in the United States Air Force from December 1965 to December 1970, and June 1971 to October 1982.  The Veteran died in September 2005.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the April 2006 rating action to the Board.

This appeal was remanded by the Board in June 2010, December 2011 and, most recently, in April 2014 for additional substantive and procedural development.  The appeal has returned to the Board for further appellate consideration.  

A claim for substitution is not raised in this case because the Veteran died in September 2005.  The substitution statute provides for substitution only where the death of the original claimant is October 10, 2008 or later.  See 38 U.S.C.A. § 5121A (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issue on appeal can be adjudicated; specifically, to have the RO accomplish the procedural development requested by the Board in its June 2010 remand directives.  (Parenthetically, the Board observes that the substantive development requested by the Board in its December 2011 and April 2014 remand directives addressed an alternative theory of causation than the one requested in the development requested herein).  

A careful review of the record discloses that the procedural development requested by the Board in its June 2010 remand directives has not been accomplished.  Specifically, and in light of the appellant's contention that the cause of the Veteran's death was a result of his exposure to Agent Orange during his active military service in Thailand, Laos and/or Korea, the Board requested that the RO/Appeals Management Center should develop this claim in accordance with the procedures set forth in M21-1MR, Part IV, subpart ii, Chapter 2.  (See June 2010 Board remand).  Despite the Board's remands in December 2011 and April 2014, this has yet to be accomplished.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

As noted in the June 2010 Board remand, the Veteran died in 2005.  The immediate cause of his death was cardiopulmonary failure due to or as a consequence of lung cancer, due to or as a consequence of status post (s/p) cardiovascular accident, due to or as a consequence of generalized atherosclerosis.  At the time of his death, the Veteran was service connected for status-post herniated nucleus pulposus, lumbosacral spine, with radiculopathy, rated 20 percent disabling; residuals of a fracture of the right middle finger, rated noncompensably disabling; and an appendectomy scar, rated noncompensably disabling.

The appellant seeks service connection for the cause of the Veteran's death.  
The appellant contends that the Veteran either travelled into the Republic of Vietnam (RVN) as part of his duties while he was stationed and/or performing temporary duty in Thailand and/or Laos, or that he was otherwise exposed to herbicides in Thailand, Laos, or Korea.

To establish entitlement to service connection for cause of death, the evidence must show that a disability either incurred in or aggravated by active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015).

A veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Vietnam service requires a presence on the ground (landmass) or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Second, the veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2015).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Lung cancer is one of the presumptive diseases listed in § 3.309(e), and the available medical records from the Veteran's lifetime document his treatment for this condition.  In general, VA regulations allow for presumptive service connection for veterans suffering from lung cancer that have been exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(1); 3.309(e) (2015).

The National Personnel Records Center (NPRC) clearly indicated in a November 2005 response to the RO's request for verification of the Veteran's service in the RVN, that it was unable to determine whether or not he had in-country service.  (See NPRC's November 2005 response to the RO's request for verification of the Veteran's RVN service).  With regard to the Veteran's service in Korea and in Thailand, the Veteran's service personnel records show that he served in Korea from approximately October 15, 1963 to February 10, 1964 while assigned to the 516th Ordinance Company.  The Veteran also served at U-Tapao Airfield Thailand while assigned to the 635th Transportation Squadron from June 8, 1972 to June 7, 1973.  His DD 214 for this period of active service reflects that his military occupational specialty was an automobile mechanic.  As noted by the Board in its June 2010 remand directives, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the DMZ in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via electronic mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the United States Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).  

Pursuant to the Board's June 2010 remand directives, a copy of Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era was associated with the Veteran's claims file.  This document contained input from DOD and is intended to cover general claims of exposure, as well as a number of specific exposure claims.  If the herbicide exposure issue can resolved based on this document, then no further development action is necessary.  If not, and sufficient information has been obtained from the veteran, an inquiry is to be sent directly to JSRRC following its guidelines.  If sufficient information cannot be obtained from the veteran to meet JSRRC guidelines, a formal memo for the file is to be produced documenting efforts to obtain information, then the claim is to be forwarded to the rating activity.  

Thus, the Board is remanding the appeal again in order for the RO to request JSRRC to conduct the research necessary to corroborate the Veteran's claimed Agent Orange exposure in Korea and Thailand.

Accordingly, the case is REMANDED for the following action:

1.  Sent a request to JSRRC for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure during his active military service in Korea from approximately October 15, 1963 to February 10, 1964 while assigned to the 516th Ordinance Company; and U-Tapao Airfield, Thailand, while assigned to the 635th Transportation Squadron from June 8, 1972 to June 7, 1973 as an automobile mechanic.  If the RO is unable to obtain this information, then a memorandum of the RO's efforts in attempting to obtain the records should be associated with the claims files or the Veteran's Veterans Benefits  Management System (VBMS) electronic record.

2.  Then, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the appellant, she should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

